Exhibit 2 TO THE HON. JUDGE OF THE 7 TH BUSINESS LAW COURT OF THE JUDICIAL DISTRICT OF THE CAPITAL OF RIO DE JANEIRO STATE Case No. 0203711-65.2016.8.19.0001 Judicial Reorganization of Oi S.A and others The Court-Appointed Administrators (PricewaterhouseCoopers Assessoria Empresarial Ltda. and Escritório de Advocacia Arnoldo Wald), appointed in the Judicial Reorganization of Oi S.A. and others, respectfully come before Your Honor to request Your Honor to order the attachment to the records of the report for September 2016. Rio de Janeiro, November 16, 2016 Court-Appointed Administrators PricewaterhouseCoopers Assessoria Empresarial Ltda. and Escritório de Advocacia Arnoldo Wald A free translation of the original in Portuguese 1 Table of contents Executive Report Attachments State of Rio de Janeiro - Judiciary Court of Justice – Judicial District of the Capital Office of the 7 th Business Law Court Av. Erasmo Braga, 115 Lna Central 706 – CEP: 20020-903 - Centro - Rio de Janeiro - RJ José Braga Partner T +55 (11) 3674 3405 jose.braga@pwc.com Arnoldo Wald Filho Partner awf@wald.com.br Alberto Camiña Moreira Partner albertoc@wald.com.br Tel.: +55(11) 3074-6000 November 16, 2016 To the Hon. Judge Fernando Cesar Ferreira Vianna, In compliance with the decision on pages 91.223-91.224, PricewaterhouseCoopers Assessoria Empresarial Ltda. (“PwC”) and Escritório de Advocacia Arnoldo Wald (“Wald”) (hereinafter referred to collectively as the “Administrators” or “AJ”), administrators appointed in the Judicial Reorganization of Oi S.A. - em Recuperação Judicial (“Oi S.A.”), Telemar Norte Leste S.A. - em Recuperação Judicial (‘Telemar Norte Leste”), Oi Móvel S.A. - em Recuperação Judicial (“Oi Móvel”), Copart 4 Participações S.A. - em Recuperação Judicial (“Copart 4”), Copart 5 Participações S.A., - em Recuperação Judicial (“Copart 5”), Portugal Telecom International Finance B.V. - in Judicial Reorganization (“PTIF”), and Oi Brasil Holdings Coöperatief U.A. - in Judicial Reorganization (“Oi Coop”), respectfully appear before Your Honor to present their Monthly Activity Report (RMA) for September 2016. It includes certain accounting and financial information referring to September 2016, of the companies Oi S.A., Telemar Norte Leste S.A., Oi Móvel S.A., COPART 4 Participações S.A., COPART 5 Participações S.A., Portugal Telecom Internacional Finance B.V., and Oi Brasil Holdings Coöperatief U.A. (hereinafter referred to as the “Parties under Reorganization”). This report should be read together with our preliminary activity report dated August 26 and the monthly activities of July and August, 2016, dated September 15 and October 17, respectively. The information presented below is mainly based on data and evidence presented by the Parties under Reorganization. The individual financial statements of all Parties under Reorganization and the consolidated financial statements of the Oi Group (including, but not limited to, the Parties under Reorganization) are audited annually by independent auditors. The auditors apply limited review procedures to file Oi Group’s Consolidated Quarterly Financial Information (”ITR”) with the CVM. With respect to the individual financial information of each of the Parties under Reorganization, prepared for monthly periods other than those included in the ITRs submitted to CVM, are not submitted to an independent audit review, either by the auditors engaged by the Oi Group or the Administrators. Judicial Reorganization – Oi A free translation of the original in Portuguese November 16, 2016 PwC | Wald 2 Table of contents Executive Report Attachments José Braga Partner T +55 (11) 3674 3405 jose.braga@pwc.com Arnoldo Wald Filho Partner awf@wald.com.br Alberto Camiña Moreira Partner albertoc@wald.com.br Tel.: +55(11) 3074-6000 Our work as Administrators is aimed at providing this Court with knowledge on the relevant transactions carried out by the Parties under Reorganization, through our process of analysis and discussions with the Management of those companies. The management of the Parties under Reorganization is responsible for their financial information, and the independent auditor engaged by them is qualified to express an opinion on the same annually. The work performed by the Administrators consisted of obtaining and reviewing the Parties under Reorganization consolidated accounting and financial information, prepared by Oi Group s Management, analysis on major variations observed in that information for the corresponding month, discussions with the Management of the Parties under Reorganization on the causes of such variations, updates in the list of creditors and development of the analysis in progress on the same, and also providing updated information on the Administrators work until the issuance of this RMA. Therefore, the purpose of this report is to inform Your Honor on the most up-to-date financial status of the Parties under Reorganization, based on information of such nature that was made available to us and on the progress of the Judicial Reorganization process. The monthly reports may also contain, in addition to the necessary updating, other material information relevant to support the ongoing process. The Administrators inform that the Parties under Reorganization have provided the information in this Report up to November 9, 2016. We appreciate the opportunity to advise Your Honor in this process. If Your Honor requires further clarification regarding the information included in this report or other additional information, we will be pleased to extend our work as Your Honor may consider necessary. Yours truly, PricewaterhouseCoopers Escritório de Advocacia Assessoria Empresarial Ltda. Arnoldo Wald Judicial Administrators Judicial Reorganization – Oi A free translation of the original in Portuguese November 16, 2016 PwC | Wald 3 Table of contents Executive Report Attachments Table of Contents Accompanying Letter 2 Executive Summary 5 Executive Report 11 1 Introduction 12 2 Basis of preparation 13 3 Financial Information 16 3.1 Parties under Reorganization Consolidated - Balance Sheet (unaudited) 17 3.2 Parties under Reorganization Consolidated – Statement of Monthly Operations (unaudited) 27 3.3 Parties under Reorganization Consolidated – Managerial Cash Flow Statement (unaudited) 35 4 List of Creditors 36 5 Summary of the Administrators' Activities 39 Attachments 47 1 Qualifications and emphasis of matter paragraphs in the DFs and ITRs 48 2 Brief description of the Parties under Reorganization 49 3 Parties under Reorganization Corporate Organization Charts 50 4 Oi Group auxiliary organization charts 51 Glossary 54 All amounts are presented in this report in thousands of BRL unless otherwise stated. Certain capitalized terms used throughout this RMA have their meanings explained in the Glossary, at the end of the report. We recommend the reading of them. Judicial Reorganization – Oi A free translation of the original in Portuguese November 16, 2016 PwC | Wald 4 Table of contents Executive Report Attachments Executive Summary Judicial Reorganization – Oi A free translation of the original in Portuguese November 16, 2016 PwC | Wald 5 Table of contents Executive Report Attachments Summary of the main topics addressed in this report Partial settlement of balances held with other operators This month, part of the receivables were offset against amounts payable, with respect to services mutually provided among Brazilian telephone operators. This transaction resulted in a BRL90 Million cash inflow, as shown in the following table: BRL Thousand Sept-2016 Co-billing and Interconnection Agreement Effects - Accounts Receivable (294,313) Co-billing and Interconnection Agreement Effects – Suppliers (203,839) Net effects to cash assets Source: Financial Information provided by Companies We have been informed that from these amounts, whose settlement was suspended during Management s assessment of the potential effects in the context of the Judicial Reorganization, only items considered undisputed both by borrowers and lenders regarding the amounts, terms and documentation have been settled. We have been informed that such setoff is a common and recurrent practice in the market, and it is supported in contractual provisions, regulatory guidelines and legal aspects. Part of the suspended balances have not been settled yet, because they are undergoing the same analysis that supported the liquidation made in September, therefore the effects may be presented in the forthcoming months. Other explanations regarding the balance sheet are presented in the section “Financial Information” ahead. Judicial Reorganization – Oi A free translation of the original in Portuguese November 16, 2016 PwC | Wald 6 Table of contents Executive Report Attachments Summary of the main topics addressed in this report Main events in the period - September 2016 and subsequent events until the issuance of this RMA • In September 2016, the Parties under Reorganization continue to support the usual operating cash flow in their activities despite some market deterioration resulting from the Brazilian economy’s slowdown and increased unemployment rates, which reduced workers’ available income. • These macroeconomic factors have an affect on the Oi Group’s total revenues. We note that, similarly to previous months, the Parties under Reorganization’s consolidated revenue has dropped again by roughly 2% (from BRL3,579 Million in August to BRL3,540 Million in September 2016). Parties under Reorganization’s net result, however, went from a BRL457 Million loss in August to a BRL73 Million profit in September. This net result is mostly due to: I. Deferred taxes: BRL295 Million positive effect of the new classification of certain financial expenses, which Management now considers to be temporary differences for purposes of federal tax assessment. II. Operating income: an improvement has been observed in September mostly due to lower operating costs and expenses of approximately BRL308 Million compared to August. This amount does not include BRL240 Million Equity Accounting reclassification, whose effect on the P&L is nil. Management provided additional details, which are reflected on the following pages of this report. III. Financial result: further details on the BRL32 Million negative variation are provided in the corresponding section of this report. • We have not observed any other significant operating events in the month, other than those mentioned above and those caused by the impacts of the RJ proceeding, as mentioned in this RMA and in the previous ones. Judicial Reorganization – Oi A free translation of the original in Portuguese November 16, 2016 PwC | Wald 7 Table of contents Executive Report Attachments Summary of the main topics addressed in this report Independent auditors' report on the Oi Group’s quarterly information (ITRs) at September 30, 2016 On November 9, 2016, the interim Financial Information for the 3 rd quarter of 2016 have been disclosed. This public document includes the following paragraphs, in the section entitled “Report on the quarterly information review,” prepared by the Oi Group s (and Parties under Reorganization) independent auditors: “ Basis for the lack of conclusion: Value-added - assets As described in Explanatory Note No. 21.c, the Company absorbed its stockholder Telemar Participações S.A. (“TmarPart”) on Se ptember 1, 2015 (“merger”). The TmarPart assets included the value added (”Appreciation”) originating from the acquisition of Brasil Telecom Participações S.A. (“BrT”, currently Oi S.A. – undergoing Judicial Reorganization), which, as permitted by Brazilian Securities Commission (CVM), in its OFFICIAL LETTER/CVM/SEP/GEA- 5/No. 119/2013 (“CVM Official Letter 2013”), could be reversed from the Company s books, provided that TmarPart s consolidated level is restored, until its complete amortization, which is anticipated to occur in 2025. This procedure was adopted by the Company and TmarPart in 2012. As described in the Explanatory Note No. 21.c, the Company, in the merger, has not included the value added in the absorbed net equity, and considering the restated value-added position at the consolidated level, according to CVM Official Letter 2013, decided to present a technical inquiry to CVM regarding the accounting policy adopted. The adoption of this accounting policy of not including the value added in the absorbed net equity was the subject matter of a change in our review reports for the quarters ended September 30, 2015, March 31, 2016, and June 30, 2016, and of the audit for the year ended December 31, 2015. (continue) Judicial Reorganization – Oi A free translation of the original in Portuguese November 16, 2016 PwC | Wald 8 Table of contents Executive Report Attachments Summary of the main topics addressed in this report Independent auditors' report on the Oi Group’s quarterly information (ITRs) at September 30, 2016 (cont.) On June 29, 2016, through Official Letter No. 149/2016-CVM/SEP/GEA-5 (“CVM Official Letter 2016 ”), CVM stated its understanding that the value added should not have been reversed by TmarPart, but actually kept in the assets absorbed by the Company, observing therefore the assessment basis for the net assets acquired by virtue of the combination of the business of the independent parties occurred at the time of the BrT acquisition. Accordingly, on September 30, 2016, non-current and net worth balances reduced to BRL5,492,263 thousand (BRL5,992,793 thousand at December 31, 2015), which corresponds to the net value added balance amounting to BRL8,321,611 thousand (BRL9,079,988 thousand at December 31, 2015) net of BRL2,829,348 thousand tax effects (BRL3,087,196 thousand at December 31, 2015). Additionally, the loss for the period of 3 and 9 months ended on that date reduced by BRL163,562 thousand and BRL500,529 thousand, respectively, corresponding to the non-reported amortization of the value-added, net of tax effects. On August 15, 2016, the Company filed an appeal on this matter with the full board of the CVM. But, until the date we completed our work no further statement by the regulators on the subject was presented. Operational continuity According to Explanatory Note No. 1 to the interim accounting statements, considering the Company s equity and financial posi tion, the recurrent losses and working capital deficiency, at June 20, 2016, Oi S.A. - em Recuperação Judicial and its direct and indirect controlled companies, Oi Móvel S.A. - em Recuperação Judicial, Telemar Norte Leste S.A. - em Recuperação Judicial, Copart 4 Participações S.A. - em Recuperação Judicial, Copart 5 Participações S.A. - em Recuperação Judicial, Oi Brasil Holdings Coöperatief U.A. – in Judicial Reorganization, and Portugal Telecom International Finance BV – in Judicial Reorganization, filed a request for Judicial Reorganization with the 7 th Company Court of the Judicial District of the Capital of the State of Rio de Janeiro, which request was granted on June 29, 2016 pursuant to Act 11.101/05. On September 5, 2016, the Company s Executive Board approved the Judicial Recovery Plan (“Plan”) prepared by the Company s Manag ement with an itemized list of the reorganization means to be implemented, the proof of the economic feasibility and a financial and economic report and an assessment of the Company s property and assets issued by a specialized company. Judicial Reorganization – Oi A free translation of the original in Portuguese November 16, 2016 PwC | Wald 9 Table of contents Executive Report Attachments Summary of the main topics addressed in this report Independent auditors' report on the Oi Group’s quarterly information (ITRs) at September 30, 2016 (cont.) The General Meeting of Creditors (“AGC”), pursuant to Law, will vote on a Plan within no later than 150 days counted from granting the Judicial Reorganization proceeding. Currently, there are different discussions in progress and questioning about the Plan, and on the reliance on the abovementioned future events, which may, or may not materialize, as for example, AGC s failure to pass the Plan. On September 30, 2016, the Company s assets and liabilities have been measured and reported considering the normal continuity of the business. Given the circumstances described above and the current phase of the Judicial Reorganization proceeding, even considering the compliance with the legal requirements, there is also substantial uncertainty regarding the approval of the Plan within the scope of the Judicial Reorganization proceeding, and it is not possible, therefore, to determine at this moment what will be the outcome of this matter, the impacts thereof on individual and consolidated interim accounting information, and whether or not the entity will be capable to realize its assets and liquidate its obligations over the normal course of the business. Given the relevance of the topics described in the paragraph for the lack of conclusion, it was not possible for us to obtain the appropriate and sufficient evidence to support our conclusion on the individual and consolidated interim accounting information included in the previously mentioned quarterly information. Consequently, we have not expressed any conclusion regarding that interim accounting information. ” We recommend reading the entire statement, available in the Oi Group website, at: http://ri.oi.com.br Judicial Reorganization – Oi A free translation of the original in Portuguese November 16, 2016 PwC | Wald 10 Table of contents Executive Report Attachments Executive Report Executive Report 11 1 Introduction 12 2 Basis of preparation 13 3 Financial Information 16 3.1 Parties under Reorganization Consolidated - Balance Sheet (unaudited) 17 3.2 Parties under Reorganization Consolidated – Statement of Monthly Operations (unaudited) 27 3.3 Parties under Reorganization Consolidated – Managerial Cash Flow Statement (unaudited) 35 4 List of Creditors 36 5 Summary of the Administrators Activities 39 Judicial Reorganization – Oi A free translation of the original in Portuguese November 16, 2016 PwC | Wald 11 1 Introduction Table of contents Executive Report Attachments Introduction • This report is intended to present the evolution of the balance sheet and P&L accounts of the Parties under Reorganization in September 2016, based on the consolidated financial information made available to us. • The Oi Group decided to apply for Judicial Reorganization on June 20, 2016, based on the Judicial Reorganization and Bankruptcy Act, which was approved on June 29, by the 7 th Business Law Court of the Judicial District of Rio de Janeiro, State of Rio de Janeiro (Case No. 0203711- 65.2016.8.19.0001). The Judicial Reorganization involves the following companies: I. Oi S.A. - em Recuperação Judicial (“Oi S.A.”); II. Telemar Norte Leste S.A. - em Recuperação Judicial (“Telemar Norte Leste”); III. Oi Móvel S.A. - em Recuperação Judicial (“Oi Móvel”); IV. Copart 4 Participações S.A. - em Recuperação Judicial (“Copart4”); V. Copart 5 Participações S.A. - em Recuperação Judicial (“Copart5”); VI. Portugal Telecom International Finance B.V. - in Judicial Reorganization (“PTIF”); and VII. Oi Brasil Holdings Coöperatief U.A. - in Judicial Reorganization (“Oi Coop”) • We are not going to describe in depth the Parties under Reorganization or the causes of the RJ process, since these topics have already been presented in the Preliminary Activity Report dated August 26, 2016. In order to facilitate the reading of these, the complete corporate structure of the Oi Group and a brief description of each Party under Reorganization are presented in Attachments 2 and 3 attached to this report. • Our analysis is based on public information and financial information prepared by the Management of the Parties under Reorganization. • Until the date of finalizing this Report, the AJ had received almost all the information requested, only pending certain data, mostly for refining and standardizing part of the information for the next RMAs. Judicial Reorganization – Oi A free translation of the original in Portuguese November 16, 2016 PwC | Wald 12 2 Basis of preparation Table of contents Executive Report Attachments Basis of preparation – “Parties under Reorganization Consolidated” Information It is important to note that, when we refer to the “Parties under Reorganization Consolidated” information in the RMAs, that information refers to the material prepared by Management including the monthly disclosure of balance sheets, Income statements, and statements of cash flows combined, only for the seven entities, and not for the entire Oi Group, as is usually done in the quarterly (ITRs) and annual (Consolidated Financial Statements). This work is done by the Management of the Parties under Reorganization to evidence collectively, as if they were a single entity, the Financial Information of the companies of the Group in the RJ process, as they are economically joined under common control. In this case, the presentation of consolidated statements are more representative for the users of that information than the presentation of the individual financial statements of each entity. As we have discussed with the Management of the Parties under Reorganization, this statement is also aligned with the way the Judicial Reorganization Plan was designed and proposed. In our intent to understand and explain, when relevant, the fluctuations in equity or income statement accounts observed in the entities Consolidated information, we have requested and reviewed specific information of one or more of the entities individually, and the documentation supporting the combination process resulting in that information, which are necessarily based on the individual balances of each entity. Important comments on the Financial Information addressed in the report: The consolidated financial information of the Oi Group, and the Financial information of each entity, ended on December 31, every year, are audited by an independent auditor. For the quarterly reviews resulting in the packages identified as ITR, filed with the Brazilian Securities Commission (CVM), auditor s analysis and reviews are more limited than for the end-of-year procedures. Monthly accounting and financial information are not audited, but are used for preparing the entities Consolidated information analyzed herein assuming that the accounting practices, account classification, and reporting procedures are consistent with those prepared for the audited/reviewed periods, to the extent possible. Since the disclosure of the ITRs for September 2016 occurred exactly on the “cut
